Title: From Thomas Jefferson to Samuel Latham Mitchill, 24 June 1807
From: Jefferson, Thomas
To: Mitchill, Samuel Latham


                        
                            Washington June 24. 07.
                        
                        Th: Jefferson returns his thanks to Doctr. Mitchell for the Statistical Manual of New York, and is pleased
                            with every evidence of the growth & prosperity of so important a city.   The Secretary at war would have set out this day,
                            but for the rain now falling, to meet the Vicepresident & Colo. Williams there, to consider what works can be of any
                            avail towards protecting that city from naval enterprizes. Th:J.  salutes Dr. Mitchell with friendship & respect.
                        
                            
                        
                    